PER CURIAM.*
Curtis Mack Allen appeals the 24-month sentence imposed by the district court when it revoked his supervised release. He contends that the district court failed to consider the factors set forth in 18 U.S.C. § 3553(a). Because Allen failed to raise this issue in the district court, review is for plain error only. See United States v. Ayers, 946 F.2d 1127, 1131 (5th Cir. 1991).
The record in this case reflects that the district court implicitly considered the factors set forth in 18 U.S.C. § 3553(a). Accordingly, the district court did not commit *394plain error. See United, States v. Gonzalez, 250 F.3d 923, 929-930 (5th Cir.2001). Because Allen has identified no plain error, the sentence of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.